Citation Nr: 0816467	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not exhibited in service or for 
many years thereafter and is not otherwise related to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2003 and August 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA.  That section states that hearing 
loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, VA audiology reports and a VA 
examination have revealed findings indicative of bilateral 
sensorineural hearing loss under 38 C.F.R. § 3.385.  
Therefore, the first element of a service connection claim is 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish service connection 
have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to hearing loss.  An 
audiogram conducted at service separation showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
15
LEFT
15
15
15
n/a
15

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current hearing loss is 
causally related to active service, for the reasons discussed 
below.   

Post-service medical evidence indicates that the veteran was 
diagnosed with bilateral sensorineural hearing loss in March 
2004.  At the time, the veteran indicated that he had had 
hearing trouble for "about the last 10 years."  

The veteran received a VA audiology examination in September 
2004.  The claims folder was reviewed.  The veteran reported 
that he had been exposed to noise from small arms, mortars, 
helicopters and heavy equipment during service, and that he 
had had no hearing protection.  Since discharge, the veteran 
has been employed in the construction industry, where he has 
been exposed to the noise of power tools.  The veteran 
estimated that most of his occupational noise exposure had 
occurred in the years immediately following his discharge.  

On physical examination, "severe" high frequency 
sensorineural hearing loss was noted in the right ear and 
"moderately severe" high frequency sensorineural hearing 
loss was observed in the left ear.  Speech discrimination was 
96 percent bilaterally.

The examiner found that the veteran's hearing loss was 
unrelated to his military service.  He noted that there was 
normal hearing at service entry and discharge, and indicated 
that hearing loss from noise exposure does not usually have a 
delay in onset.  The examiner also pointed to the veteran's 
long employment in an industry which "is known to have high 
levels of noise, occupational hearing loss, and is very 
poorly regulated through hearing protection strategies..."  

On review, the Board finds that a preponderance of the 
evidence is against a finding of entitlement to service 
connection for bilateral sensorineural hearing loss.  The 
veteran's hearing was noted to be normal at both entry and 
discharge.  There were no complaints of hearing loss during 
service.  The first diagnosis of hearing loss was in March 
2004, over 20 years post-discharge and after many years of 
occupational noise exposure.  Service connection on a direct 
basis for bilateral sensorineural hearing loss is not 
warranted.

The Board has also considered whether presumptive service 
connection for sensorineural hearing loss is warranted in the 
instant case.  The evidence of record fails to establish any 
clinical manifestations of hearing loss during service or 
within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have 
not been satisfied

The Board acknowledges the veteran's belief that his 
bilateral hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

The medical evidence of record indicates that the veteran has 
a current diagnosis of PTSD in accordance with DSM-IV 
criteria.  A review of the veteran's DD-214 and service 
medical records that are on file contain no evidence that the 
veteran ever participated in combat.  However, the veteran 
did serve in Vietnam as a heavy vehicle mechanic and light 
truck driver.  Most of his stressor descriptions are very 
vague, including exposure to mortar and rocket attacks, the 
sight of dead bodies, and other claimed stressful incidents.  
While the stressor information does not contain the detail 
necessary to forward to U.S. Army and Joint Services Records 
Research Center (JSRRC) for corroboration, there was no 
attempt to obtain unit logs and records that might 
corroborate the rocket and mortar attacks.  The Board finds 
that an additional attempt should be made to corroborate the 
veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  Request that the National Personnel 
Records Center (NPRC) provide the 
veteran's full service personnel file for 
inclusion with the claims folder.  The 
file should be examined for any combat 
exposure.  If the veteran's personnel file 
is unavailable, a negative response is 
required.  

2.  The RO should attempt to obtain the 
unit logs and records which might reflect 
the descriptions of mortar and rocket 
attacks the veteran claims to have 
experienced in the Republic of Vietnam.  
The veteran's official service records 
reflect that he was a general vehicle 
mechanic and light truck driver with HHC 
2nd Bde of the 1st Infantry Division while 
in the Republic of Vietnam.  The veteran 
has claimed that he was attached to a 
support company and traveled in convoys 
during his time in country.  

3.  Following the above, the RO should 
make a determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the nature 
of the specific stressor(s).  If the RO 
determines that the record establishes the 
existence of a stressor(s), the RO must 
specify what stressor(s) in service it has 
determined is established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.
 
4.  If the RO determines that the record 
establishes the existence of a stressor, 
schedule the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.   

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

5.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
       Veterans Law Judge, Board of 
Veterans' Appeals


	

 Department of Veterans Affairs


